Citation Nr: 0126835	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of mid portion of the left ulna and olecranon 
process, currently evaluated as 30 percent disabling. 

2.  Entitlement to a compensable rating for residuals of 
fracture of the medial malleolus of the left ankle.  

3.  Entitlement to an increased  rating for residuals of 
impairment of the seventh cranial nerve, currently evaluated 
as 20 percent disabling.  

4.  Entitlement to a compensable rating for laceration scar 
of the upper scalp.  

5.  Entitlement to an increased rating for trichiasis of the 
left lower eyelid, currently evaluated as 10 percent 
disabling. 

6.  Entitlement to a compensable rating for post-operative 
residuals of fracture of nasal bones with lateral septal 
deviation.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
May 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The veteran testified before a local hearing officer in 
September 2000.  On January 24, 2001, a video conference 
hearing was held before the undersigned, who is a member of 
the Board rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2001).  At the time of this hearing, the veteran submitted 
additional records and waived prior RO consideration of these 
documents.

In a September 1999 statement, the veteran appeared to raise 
a claim for entitlement to a total rating based on individual 
unemployability.  However, in a November 1999 written 
statement, he indicated that he was withdrawing this claim.

By an April 1999 rating decision, the RO granted for 
residuals of dental trauma, fracture of bilateral maxilla 
with loss of teeth numbers 13 and 15, and assigned a 
noncompensable rating.  During his January 2001 video 
conference hearing, the veteran withdrew a claim concerning 
entitlement to a compensable rating for this service 
connected condition, and this issue will not be discussed 
further.  

During his January 2001 video conference hearing, the veteran 
appeared to raise a claim concerning service connection for 
memory loss.  Since this matter has not been developed or 
certified for appeal, and inasmuch as it is not inextricably 
intertwined with the issues now before the Board on appeal, 
it is referred to the RO for initial consideration.


FINDINGS OF FACT

1.  The veteran is right handed; the residuals of fracture of 
mid portion of the left ulna and olecranon process are 
manifested x-ray evidence of large osteophytes on the 
articular surface of the ulna and a deformity of the left 
ulna consistent with previous fracture, and the ability to 
supinate to 85 degrees and pronate to 80 degrees, with pain, 
weakness, and limitation of motion of the elbow (flexion 110 
degrees and extension to 15 degrees).

2.  The veteran's left ankle condition is manifested by 
degenerative changes confirmed on x-ray, subjective 
complaints of pain and weakness, and no limitation of motion 
shown on repeated examinations.  

3.  Residuals of impairment of the seventh cranial nerve are 
manifested by a slight asymmetry of the face with the left 
part seemingly fuller than the right, and subjective 
complaints of numbness and pain in cold weather. 

4.  Trichiasis of the left eyelid is manifested by no 
disfigurement and the need to pluck one hair from the eyelid 
approximately every month or two. 

5.  The veteran's laceration scar is manifested by an 8 cm. 
well-healed scar from the forehead to the scalp that itches 
when the veteran is extremely nervous. 

6.  Post-operative residuals of fracture of nasal bones 
include a lateral septal deviation with no evidence of 
significant blockage of the nasal passage on either side. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for residuals of fracture of mid portion of the left 
ulna and left olecranon process have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.69, 4.71(a), Diagnostic Codes 5003, 5010, 
5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213 (2001).

2.  The criteria for a compensable rating for a left ankle 
disability are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.40, 
4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 5003, 5010, 
5270, 5271, 5272, 5273, 5274 (2001).

3.  The criteria for a rating in excess of 20 percent for 
residuals of impairment of the seventh cranial nerve are not 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8207, 
8307, 8407 (2001).

4.  The criteria for a 10 percent rating, and no more, for 
laceration scar of the scalp have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §  4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (2001).

5.  The criteria for a rating in excess of 10 percent for 
trichiasis of the left eyelid are not met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.84a, 
4.118, Diagnostic Codes 6024, 7800 (2001). 

6.  The criteria for a compensable rating for post-operative 
residuals of fracture of nasal bones with lateral septal 
deviation are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 4.97, Diagnostic Code 
6502 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Records associated with the claims file indicate that the 
veteran was involved in a serious automobile accident in 
October 1968.  This resulted in a severe compound nasal 
fracture with deviations of the nasal septum and marked 
displacement of the upper teeth, fracture of the maxilla 
bilaterally, laceration of the margin of the left lower lid, 
fracture of the left ulna and olecranon, fracture of the left 
medial malleolus, and multiple lacerations and abrasions.

The claims folder includes the report of a private x-ray of 
the left elbow, taken in February 1998, which revealed gross 
degenerative joint disease manifested by large osteophytes 
projecting from the radial head, cornoid process, and the 
articular surface of the ulna.  Prominent osteophytes were 
also seen between the radial and ulnar articulations. 

In April 1998, the veteran filed a claim for service 
connection for residuals of this automobile accident.  He 
referenced, in pertinent part, injuries involving his face, 
nose, eyes, head scalp, left arm, left side, left ankle, and 
left shoulder.  The veteran also indicated that he had 
arthritis in the left arm and left ankle, as well as loss of 
strength in his left hand.

The veteran underwent a general VA examination in May 1998.  
He said that the incisions that had been made in his lower 
eye lids following his accident would become inflamed, since 
he would get eye lashes in there.  He also complained of 
tenderness of the large scar across his forehead, although he 
reported that it had healed nicely.  He said he also 
experienced some nasal congestion and could not stand to have 
anything touching his nose in that it created more 
congestion.  

He reported becoming progressively weaker in his left 
shoulder, arm, and hand (particularly the grip).  He would 
sometimes get clumsy and drop things.  His range of motion in 
the left extremity was very restricted and he felt a lot of 
pain when he tried to force the range of motion on his job as 
an iron worker.  He also reported having arthritic pain, 
particularly in the morning or after doing a hard day's work.  
The weakness in his left arm had also caused several falls.  
While he had not been seriously injured from any of these 
falls, it did limit the type of job he could do (he would not 
take any jobs that involved climbing heights).  The veteran 
experienced not only throbbing arthritic pain, but would also 
get shooting pain in the proximal ulnar area and the lateral 
arm.  His hand would begin to cramp and his fingers would 
draw up.  The worst pain of the whole left extremity was in 
the elbow, from about 2 inches above the elbow to about 3 
inches below the elbow.  The veteran also reported weakness 
in his left ankle, which had apparently resulted in at least 
one sprain.  

The veteran said that since the surgery on his face, when he 
rubbed his face in one area, he would feel it in another 
area, suggesting that the nerves had been misaligned during 
surgery.  He was very sensitive on the skin of his face, 
particularly in the nasal or paranasal area.  

Examination revealed a circumferential laceration of the 
veteran's upper scalp which was well healed.  Eye examination 
was essentially normal.  Extraocular movements and 
fundoscopic examinations were normal.  The veteran's nose had 
a septal deviation which was obvious on the surface.  The 
deviation went to the left on the interior of the nose.  Skin 
examination was normal and there was no lymphadenopathy.  
Cranial nerves II through XII were intact.  The veteran did 
not appear to have any paresthesias of the face.  There was a 
slight asymmetry of the face with the left part of the face 
seemingly fuller than the right.  The veteran's smile was 
crooked and fuller on the left, with the cheek puff being 
fuller than on the left.  Everything seemed to be drawing in 
on the right side of the face and indeed, the uvula was even 
deviated to the right.  According to the examiner, this was a 
very subtle asymmetry, possibly reflecting involvement of the 
seventh cranial nerve.  The veteran had +2 biterally equal 
upper and lower deep tendon reflexes.  Fine motor appeared to 
be normal, as were balance and gait.

There was no crepitus palpated in the left elbow, which was 
moderately tender.  No swelling was found in any joint.  
There was pain noted with range of motion of the left elbow.  
There was deformity noted in the left mid arm where the 
fractures had occurred.  The left arm deviated laterally in 
the very middle of the arm.  There did not appear to be any 
atrophy over 0.5 cm at the left arm.  

The veteran had full range of motion and strength of all of 
the other joints, including ankles.  The left upper 
extremity, including the elbow, obviously had a decrease in 
range of motion and strength.  Left shoulder strength was 
4/5, the left arm was 4/5 and the left wrist and hand were 
also 4/5.  The veteran's strength was a full 5/5 for all 
other extremities. Although the veteran continued to be enjoy 
strength in the left upper extremity, all motion and strength 
exercises resulted in pain at the left elbow and left arm. 

Elbow movement was much affected.  The veteran was not able 
to lift his left shoulder laterally and abduct the arm in 
toward his body.  He said that this had affected his ability 
to shave, in that he could not bring both his left arm up and 
then rotate the arm and hand inward to reach his face.  This 
appeared to the examiner to be the limited motion of the 
elbow, as opposed to the left upper arm, although there were 
essentially 45 degrees difference in the elevation of the 
left shoulder joint as compared to the right.  The movement 
and range of motion of the left elbow was much more 
restricted. On extension of the left elbow, there was obvious 
deformity and curvature of the left arm, with the elbow going 
out laterally in a 15 degree angle, whereas the right arm was 
extended straight.  There was about a 15 degree reduction of 
extension of the left arm, rather than the full extension of 
the right arm.  On flexion of the arms upward, into the body, 
the veteran could flex his right arm completely closed to 
almost 180 degrees.  The left elbow flexion was to 110 
degrees.  This was rather "frozen," according to the 
examiner.  The veteran could supinate and pronate his right 
hand 90 degrees.  The supination/pronation of the left hand 
was limited to about 45 degrees.  All movement of the elbow, 
flexion, extension, supination, and pronation produced pain.  
When the veteran tried to bend his wrist, rotate or otherwise 
flex it with the elbow unsupported, he would feel pain in the 
elbow area.

An  x-ray of the left elbow revealed a healed fracture of the 
olecranon process.  This appeared to have healed 
anatomically.  There was mild spurring at the anterior aspect 
of the head of the radius and the posterior aspect of the 
olecranon process.  The articular relationships in the elbow 
appeared to be normal.  An x-ray of the paranasal sinuses 
revealed mild right lateral deviation of the nasal septus.  
No fluid levels or abnormal mucosal changes were identified.  
The paranasal sinuses appeared clear.    

A separate VA eye examination revealed mild trichiasis of the 
left lower lid, secondary to the veteran's past ocular 
contusion.  There were no corneal sequelae.  

In an October 1998 administrative decision, the RO determined 
that the veteran's automobile accident had occurred in the 
line of duty.

By a March 1999 rating decision, the RO granted service 
connection for residual impairment of the seventh cranial 
nerve with a 20 percent rating assigned, for fracture of the 
mid portion of the left ulna with a 20 percent rating 
assigned, for residuals of a fractured olecranon process of 
the left elbow with a 10 percent rating assigned, for 
trichiasis of the left lower eyelid with a 10 percent rating 
assigned, for post-operative residuals of nasal fracture with 
lateral septal deviation with a noncompensable rating 
assigned, for residuals of a fracture of the medial malleolus 
of the left ankle with a noncompensable rating assigned, and 
for a laceration scar of the upper scalp with a 
noncompensable rating assigned.  By the same rating decision, 
the RO denied service connection for right shoulder, left 
shoulder, left hand, and refractive error disabilities. 

In an August 1999 letter, a private physician wrote that the 
veteran was disabled due to medical problems related to pain, 
decreased range of motion, and loss of use of his left upper 
extremity.  The physician noted that it was extremely 
dangerous for the veteran to be working in any type of iron 
working environment, as he could easily lose his balance or 
grip, and suffer a lethal fall.  The physician asserted that 
the veteran had persistent pain and loss of use of his left 
upper extremity.  He could not keep up the pace of a 12 to 14 
hour workday and maintain proper safety measures.  The 
veteran was also noted to be having persistent sinus 
problems, making him unable to wear his safety goggles.  The 
severity of his disabilities were described as "permanent."

In September 1999, the veteran submitted a list of 
construction safety rules, which included the requirement 
that safety goggles be worn.  The veteran also submitted a 
written warning he had received in July 1999 for not wearing 
safety glasses.  The warning included a handwritten notation 
that the veteran had complained that nasal drainage precluded 
him from wearing his safety glasses continuously.

In a September 1999 statement, the veteran indicated that the 
symptoms of his left ulna, cranial nerve, left lower eyelid, 
left elbow, left ankle, nasal bone, and scar conditions had 
worsened. 

The veteran underwent a new examination in December 1999.  He 
said that he would develop large bumps around his facial scar 
when he got nervous, although the scars were generally noted 
to be well healed.  Examination of the scalp showed a scar 
measuring 8 cm. started on the forehead and to the back of 
the scalp.  Examination of the upper lip showed no scars and 
there were no other scars noted.  The examiner diagnosed the 
veteran as having a scar disfiguring the head and face.  The 
scar on the upper lip was noted to be resolved, with no 
evidence of disfigurement.  

Concerning his nasal septum, the veteran said that he had 
sinus problems.  He denied having headaches or known 
allergies.  However, he reported having daily sinus drainage.  
The veteran had no shortness of breath, was not on oxygen, 
and was not taking any medications for his sinus problem at 
the time.  Upon examination, his nose showed no evidence of 
obstruction on either side, nor any discharge or crusting.  
An x-ray of the nasal bones revealed evidence of a remote 
healed nasal fracture.  X-rays of the paranasal sinuses 
revealed well-formed and well-aerated paranasal sinuses.  
There were no discrete air-fluid levels seen, nor any areas 
of bony thickening or bony erosion noted.  The veteran was 
diagnosed as having septum nose deflection without residual.  

The veteran stated that he also had paralysis of the seventh 
nerve as a result of his automobile accident.  He complained 
of numbness in the face and pain, especially on cold, windy 
days.  Neurologic examination of the cranial nerves revealed 
that nerves I through XII were intact.  There was no evidence 
of facial palsy or paralysis.  He was diagnosed as having 
seventh nerve paralysis, resolved.

He said that he continued to have pain, weakness, and 
stiffness in the left elbow, left ankle, and mid portion of 
the left arm.  The veteran said he often lost strength and 
control of his left arm.  The symptoms were off and on, 
occurring at least three times a day and lasting for a few 
minutes.  The symptoms were described as being excruciating, 
and were aggravated by walking, jumping, and lifting heavy 
objects.  The symptoms were alleviated by rest.  The veteran 
said this condition limited his ability to perform normal 
daily activities, especially at work.  He reported no 
constitutional symptoms of bone disease.  He said he could 
brush his teeth, dress himself, shower, drive a car, climb 
stairs, and shop.  He could not cook, take out the trash, 
push a lawnmower, walk, or garden.  The examiner noted that 
the veteran used no device to walk and his gait and posture 
were normal.  Examination of the bones showed no 
inflammation, deformity, or osteomyelitis.  There were no 
signs of bone disease. 

Examination of the left elbow showed slight tenderness in the 
olecranon.  Flexion was to 100 degrees, supination to 85 
degrees, and pronation to 80 degrees.  The veteran was unable 
to straighten out his left elbow due to an ulnar deformity.  
An x-ray of the left forearm revealed a deformity of the left 
ulna consistent with previous fracture.  An x-ray of the left 
elbow revealed spurring at the radial head, along the cornoid 
process of the ulna and surrounding the humeral joint.  

Range of motion of the ankles was within normal limits.  
Dorsiflexion was to 20 degrees bilaterally and plantar 
flexion was to 45 degrees bilaterally.  An x-ray of the left 
ankle showed ossific density posterior to the talus and 
spurring along the posterior and inferior calcaneus.  There 
was evidence of remote fracture fragment and ossific density 
from the distal aspect of the medial malleolus.  X-rays of 
the left tibia and fibula showed a sclerotic density 
overlying the lateral tibial plateau.  

Neurologic examination of the upper and lower extremities was 
essentially normal.  There was normal motor function of the 
upper and lower extremities bilaterally.  Sensory reflexes 
were 2+, bilaterally, and muscle power was 5/5 on both sides.  
The examiner concluded that there was a residual limitation 
of range of motion and degenerative changes in the left 
elbow, and a residual of degenerative changes of the left 
ankle.  The examiner further noted that the veteran would 
have difficulty lifting heavy objects with his left hand and 
participating in activities requiring extension of the left 
arm.  

By a May 2000 rating decision, the RO confirmed the rating 
determinations made in its March 1999 rating decision.

The veteran filed a written statement in June 2000 indicating 
that he "totally disagree[d]" with the May 2000 rating 
decision, and requested a local hearing.

The veteran testified before a local hearing officer in 
September 2000.  Concerning his left ulna and left elbow 
conditions, he stated that he was experiencing some bony 
fusion within the ulna and that he had problems with 
extension.  Anything that forced his elbow into a straighter 
position was "extremely painful."  The veteran said that 
these symptoms would affect approximately 95 percent of his 
job as an iron worker.  In this job, the weight of objects he 
would touch, pick up, move, relocate, direct, or take down 
would generally range from several hundred pounds to many 
tons.  Any time he was carrying part of a load, his grip 
would come and go and he would possibly lose the load.  On a 
scale of 1 to 10, he rated his joint pain at the end of the 
day as being a 10, describing it as "like a toothache."  He 
would take some extra strength Tylenol, but described the 
pain and arthritis as worsening. 

The veteran said he had considerable weakness in his left arm 
and hand when compared to the right (he confirmed being 
right-handed).  The arm would become stiff after driving, 
holding the telephone, or otherwise maintaining it in one 
position for any length of time.  The veteran said he could 
feel his elbow pop and crack when he tried to straighten it 
out.  He described his elbow as "extremely, extremely 
painful" if a load was heavy for just a few minutes, for 
instance when setting the tailgate on a truck.  He said the 
osteoarthritis of his left arm was also worsening.  The 
veteran said it was getting to the point that he could no 
longer do iron work.  He indicated that, as of the time of 
the hearing, he had worked 668 hours in the year 2000, while 
he had worked over 2000 hours in both 1998 and 1999. 

Concerning his cranial nerve condition, the veteran testified 
that cold weather made it feel like he had a bunch of needles 
on his face.  When he rubbed his face on one side, he would 
feel it on the other.  When extremely nervous, the skin on 
his forehead and around the laceration on his scalp would 
break out in bumps and itch tremendously.  Some of the bumps 
were half the size of a dime if not smaller, according to the 
veteran.  They stuck out and would be a little redder than 
those on his forehead.  The veteran would see the majority of 
bumps and discoloration right around the scar.

The veteran also testified that he experienced nasal drainage 
due to his nose reconstruction.  It was more in his left 
nostril, and was aggravated when he wore safety glasses at 
work, in that the downward pressure from the glasses would 
obstruct the nasal drainage.  He would have to wear a face 
mask or other such cover when it became extremely cold.  

Concerning his left ankle, the veteran said he would wear 
high top safety boots on his job.  He said he had twisted it 
numerous times since the automobile accident, and that it 
would twist "real easy" now.  Even the slightest out-of-
line movement would cause swelling and he would have to favor 
his ankle.  The pain would hinder, if not prevent, stair 
climbing and carrying heavy loads.  The veteran said his 
ankle would swell every couple of months, and he rated the 
resultant pain as 5 to 6 on a 10-point scale.  Keeping it 
elevated would help, although this was hard to do as the 
veteran worked 12 to 16 hours a day.  Finally, the veteran 
said he was not currently receiving VA treatment for any of 
his conditions, but said that he was taking extra strength 
Tylenol.  

In conjunction with his hearing, the veteran submitted a 
computer printout which itself was apparently created in 
August 2000.  This printout indicated that he worked 2260.5 
hours in 1998, 1966.5 hours in 1999, and 668.5 hours through 
June 2000.  The document did not indicate that the veteran 
had worked in July or August of 2000.

In an August 2000 letter, the business manager of the 
veteran's iron worker's union wrote that iron work was a 
demanding trade in which workers handled very heavy pieces of 
steel and had to be at "100%" at all times.  He wrote that 
the veteran faced a daily danger of slipping or tripping on 
high steel, without full use of both arms to catch himself.  
He noted that iron workers were required to wear safety 
glasses, but that the veteran's sinus drainage caused him 
problems with wearing the glasses at all times.  Finally, it 
was noted that the veteran had only worked about 15 weeks so 
far in 2000, and had worked 52 weeks in prior years.  For 
this reason, he apparently had to seek jobs through the union 
which were less physically demanding, although such jobs were 
not always available.  

In a September 2000 Form 9, the veteran wrote that he did 
"not totally disagree [sic] with your decisions and wish an 
appeal."  The veteran also asked for a Board hearing at the 
RO. 

By an October 2000 "Hearing Officer Decision," the fracture 
of mid portion of the left ulna and the residual of fracture 
of the olecranon process of the left elbow were combined for 
a single 30 percent rating.  All other ratings were confirmed 
and continued.

The veteran testified by videoconference before the 
undersigned Board member on January 24, 2001.  He stated that 
his left arm would tend to lock sometimes and lose strength 
even while he held a cup of coffee.  He testified that his 
arm would stiffen considerably anytime it was in one position 
for a few minutes, such as driving or holding a telephone.  
He reiterated that the lack of strength in his left arm (as 
well as his left ankle symptoms) made carrying heavy loads in 
his job as an iron worker quite dangerous.  He specifically 
complained of weakness in his left ankle, which had caused 
him to fall several times at work.  The veteran was very 
conscious of his ankle weakness, and took extra care, 
including wearing an 8-inch high-top boot.  Concerning his 
cranial nerve injury, the veteran reported having a crooked 
smile.  Concerning his left lower eyelid, the veteran 
reported having a hair that grew into his eyeball which he 
had to pluck every month or two.  

Concerning his nasal fracture residuals, the veteran said 
that cold weather was extremely painful.  It would sting so 
that he would have to put a sweater over his head and cut two 
eye holes so he could keep the cold wind off his face and do 
his job.  Wearing glasses would cause his nose to stop up 
after 5 or 10 minutes.  This caused difficulty because the 
veteran was required to wear safety goggles at work.  
Concerning the scar on his scalp, the veteran again described 
how it would break out in discoloration, bumps, and itching 
whenever he would get nervous.  The scalp was apparently 
tender in the skin surrounding the scars.  The veteran also 
said that he had been wearing a cap for 30 years to conceal 
the scar, which traveled from the upper right side of the 
forehead to the back left side.  The break out of dime-size 
blotches would not weep, according to the veteran.  

The veteran indicated that he was not seeking private 
treatment for his conditions, but was taking pain pills.  
Finally, he veteran confirmed at the hearing that there was a 
typographical error on his February 2000 Form 9, and 
indicated that he had meant to express continued disagreement 
with the prior rating actions. 

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA has already fulfilled the notice and duty to assist 
requirements as they pertain to this particular case.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  For instance, the veteran was 
notified of the information necessary to substantiate his 
claims, including the various rating criteria, by means of 
the discussions in the May 2000 rating decision and a 
statement of the case issued in July 2000. 

The RO has obtained all examination reports, and there is 
nothing that would suggest the existence of unobtained 
evidence that might provide information that could serve to 
assist the veteran's claims.  See Graves v. Brown, 6 Vet. 
App. 166, 171 (1994); see also 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159 (c)). The 
veteran has been afforded two VA hearings, the transcripts of 
which have been associated with the claims file and reviewed 
by the Board. 

The requirements of the VCAA have been substantially met by 
VA, and there would be no possible benefit to remanding this 
case to the RO for its consideration of the requirements of 
the VCAA in the first instance.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

B.  General rating considerations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1999); 38 
C.F.R., Part 4 (2001).  Each disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition. 38 
C.F.R. § 4.1 (2001).  Medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a)  less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b)	more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d)  excess fatigability;  (e)  
incoordination, impaired ability to execute skilled movements 
smoothly; and (f)  pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the elbow and ankle are 
considered major joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, and the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weightbearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2001). 

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69 (2001).  The veteran in 
this case has stated that he is right hand dominant.


C.  Disabilities in question

1.  Residuals of fracture of mid portion of the left ulna and 
left olecranon process 

The veteran's left ulna and olecranon process disorder is 
currently rated as 30 percent disabling under Diagnostic Code 
5206 (limitation of flexion of the forearm).  Under 
Diagnostic Code 5206, flexion of the minor forearm limited to 
55 degrees warrants a 30 percent evaluation.  Flexion must be 
limited to 45 degrees in order to warrant a 40 percent 
evaluation, which is the highest rating available under 
Diagnostic Code 5206.  

Normal elbow motions are as follows: extension to 0 degrees, 
flexion to 145 degrees, pronation to 80 degrees, and 
supination to 85 degrees.  38 C.F.R. § 4.71, Plate I (2001).

During the May 1998 examination, the veteran's left elbow 
flexion was to 110 degrees.  During the December 1999 
examination, left elbow flexion was to 100 degrees.  Clearly, 
his flexion far exceeds the limitation required to support 
the current 30 percent evaluation.  The maximum limitation 
shown has been 100 degrees, for which a 10 percent rating 
would be appropriate under Diagnostic Code 5206.

The veteran has also demonstrated some limitation of 
extension of the forearm.  Under Diagnostic Code 5207, 
extension limited to 45 degrees warrants a 10 percent rating 
for the minor arm.  Extension limited to 60 degrees also 
warrants a 10 percent evaluation.  Extension must be limited 
to 75 degrees in order to apply a 20 percent evaluation for 
limitation of extension.  

During the May 1998 examination, the veteran's left elbow 
extension was noted to be limited by 15 degrees.  That is, it 
lacked extension to zero degrees by 15 degrees.  This falls 
far short of the limitation of 45 degrees required to support 
a 10 percent evaluation under Diagnostic Code 5207.  The 
December 1999 examination did not specifically measure 
extension, although it was noted that the veteran was unable 
to straighten out his left elbow due to his ulnar deformity. 

Under Diagnostic Code 5208, a single rating of 20 percent is 
applicable is flexion is limited to 100 degrees and extension 
is limited to 45 degrees.  While flexion of the forearm has 
been limited to 100 degrees, there is no evidence of 
extension limited to 45 degrees.  Furthermore, this rating is 
less than the 30 percent evaluation for the left forearm that 
the veteran currently receives.

Other impairment of the elbow is evaluated under Diagnostic 
Code 5209.  Under this code, a joint fracture with marked 
cubitus varus or cubitus valgus deformity or with ununited 
fracture of the head of the radius would warrant a 20 percent 
evaluation.  A 50 percent evaluation for the minor arm would 
require flail joint, of which there is no evidence.

Nonunion of the radius and ulna, with flail false joint, 
would warrant a 40 percent evaluation under Diagnostic Code 
5210, but there is no evidence that the veteran has such 
nonunion or flail false joint.

Under Diagnostic Code 5211, nonunion in the upper half of the 
ulna with false movement and with loss of bone substance of 
one inch or more and marked deformity warrants a maximum 
evaluation of 30 percent.  This is the rate the veteran 
currently receives.

Diagnostic Code 5212 applies to impairment of the radius, but 
this veteran's left forearm disability does not involve the 
radius, and it is not for application.

Diagnostic Code 5213 is for impairment of supination and 
pronation.  The maximum disability evaluation under this code 
is 30 percent for the minor arm, and it requires bone fusion, 
with the hand fixed in supination or hyperpronation.  The 
maximum limitation of supination or pronation exhibited by 
the veteran has been to 45 degrees.  To obtain even a 
compensable evaluation under this code, supination must be 
limited to 30 degrees or less.

Diagnostic Code 5205 applies when there is ankylosis of the 
elbow.  The veteran's elbow is not ankylosed, and a rating 
under this code would be inappropriate.

X-rays of the left elbow have indicated spurring at the 
radial head, and the December 1999 examiner concluded that 
there were degenerative changes in the left elbow.  Arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, 5003 (2001).  

All of these codes evaluate limitation of motion of the 
forearm.  Accordingly, separate evaluations cannot be given 
under more than one of the codes, because to do so would 
constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 
(2001).  The veteran's left forearm disability is evaluated 
as 30 percent disabling under Diagnostic Code 5206, 
limitation of flexion.  Although the medical evidence of 
record does not show that the flexion of this arm has ever 
been limited to 55 degrees, the 30 percent rating reflects 
consideration of pain on movement and the expected effect on 
the ability of the joint to function with normal excursion, 
strength, speed, coordination, and endurance.  See 38 C.F.R. 
§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran has testified about weakness in his left arm 
(which has apparently contributed to several falls), and 
feeling a lot of pain when he tried to force to range of 
motion on his job as an iron worker.  He reported having 
"excruciating" symptoms at least three times a day, lasting 
for a few minutes each time.  It was noted during the May 
1998 examination that motion and strength exercises resulted 
in pain, particularly at the left elbow.  Accordingly, the 30 
percent evaluation for more limitation than has been shown on 
examinations adequately reflects the additional limitation of 
function that is likely to result with pain on use or during 
flare-ups.

While the Board has considered the doctrine of benefit of the 
doubt, the record does not provide an approximate balance of 
positive and negative evidence on the merits.  38 U.S.C.A. § 
5107 (West Supp. 2001).  Accordingly, based on the evidence 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for a rating in excess of 30 
percent for residuals of fracture of mid portion of the left 
ulna and left olecranon process.  

2.  Residuals of  fracture of the medial malleolus of the 
left ankle.

The veteran's service-connected left ankle disorder has been 
evaluated as noncompensably disabling under the provisions of 
Diagnostic Code 5271.  Under these rating criteria, moderate 
limitation of motion of either ankle warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2001).  In every instance where the schedule does not 
provide a zero percent evaluation for a Diagnostic Code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2001).  

Normal dorsiflexion of the ankle is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2001).

During his May 1998 examination, the veteran reported 
weakness in his left ankle, which had apparently resulted in 
at least one sprain.  The examiner noted that the veteran had 
full range of motion and strength of the ankles, however.  At 
the December 1999 examination, dorsiflexion was to 20 degrees 
bilaterally and plantar flexion was to 45 degrees 
bilaterally.  

Given the guidelines provided in 38 C.F.R. § 4.71, the 
veteran's left ankle displays normal range of motion.  
Consequently, the veteran's left ankle disorder does not 
warrant a compensable rating under Diagnostic Code 5271.

However, consideration must be given to whether a higher 
rating may be warranted based on additional functional 
limitation with pain on use or during flare-ups. DeLuca v 
Brown, 8 Vet. App. 202 (1995).  The veteran has testified 
that ankle pain would hinder, if not prevent, stair climbing 
and carrying heavy loads.  The veteran said his ankle would 
swell every couple of months, and he rated the resultant pain 
as 5 to 6 on a 10-point scale.  The veteran also reported 
weakness in his left ankle, which had caused him to fall 
several times at work.  He was very conscious of his ankle 
weakness, and apparently took extra care, including wearing 
an 8-inch high-top boot.  Although the veteran has reported 
having ankle pain and weakness, it is clear from the two 
examination reports (detailed above) that he has full ankle 
range of motion without any evidence of weakness, pain, 
fatigability, or incoordination.  Consequently, the veteran's 
left ankle disorder does not warrant an increased evaluation 
based upon loss of function or pain.  

An ankle disorder can also be rated under Diagnostic Codes 
5270, 5272, 5273 and/or 5274.  In the instant case, however, 
neither ankylosis, malunion, nor astragalectomy of the left 
ankle has been demonstrated.  Consequently, a compensable 
disability evaluation is not warranted under those Diagnostic 
Codes. 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 
5274 (2001).

As detailed above, an x-ray of the left ankle showed ossific 
density posterior to the talus and spurring along the 
posterior and inferior calcaneus.  There was evidence of 
remote fracture fragment and ossific density from the distal 
aspect of the medial malleolus.  The December 1999 examiner 
concluded that there were residuals of degenerative changes 
of the left ankle.  However, although the veteran has x-ray 
evidence of arthritis of the left ankle, there is no evidence 
of limitation of motion, and therefore a compensable rating 
is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2001). 

While the Board has considered the doctrine of benefit of the 
doubt, the record does not provide an approximate balance of 
positive and negative evidence on the merits.  38 U.S.C.A. § 
5107 (West Supp. 2001).  Accordingly, based on the evidence 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for a compensable disability 
rating for residuals of fracture of the medial malleolus of 
the left ankle.  


3.  Residuals of impairment of the seventh cranial nerve 

The RO has rated this disability as 20 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8207, for paralysis 
of the seventh (facial) cranial nerve, with additional 
consideration of Diagnostic Codes 8307 and 8407, also 
relating to the seventh cranial nerve.  Ratings for the 
cranial nerves are for unilateral involvement; when 
bilateral, evaluations are to be combined, but without the 
bilateral factor.  Diagnostic Code 8207 is dependent upon the 
relative loss of innervation of facial muscles.  If paralysis 
is complete, a 30 percent evaluation is warranted; if 
incomplete and severe, a 20 percent evaluation is warranted; 
and if incomplete and moderate, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8207 (2001).

The veteran has reported that his cranial nerve condition 
caused him to feel as if he had a bunch of needles in his 
face during cold weather, and that when rubbing one side of 
his face, he would feel it on the other.  The May 1998 VA 
examination revealed a slight asymmetry of the face with the 
left part seemingly fuller than the right.  The veteran's 
smile was crooked and fuller on the left, with the cheek puff 
being fuller on the left.  Everything seemed to be drawing in 
on the right side of the face and indeed, the uvula was even 
deviated to the right.  According to the examiner, these were 
very subtle asymmetry and were done mostly because of the 
trauma to the face.  However, the evidence does not reflect 
that the veteran has complete paralysis of the seventh 
cranial nerve.  The VA examiner in May 1998 found intact 
cranial nerves and noted that the veteran did not appear to 
have any paresthesia of the face.  During the December 1999 
examination, there was no evidence of facial palsy or 
paralysis found.  The veteran's diagnosed seventh nerve 
paralysis was deemed to be "resolved."  

Therefore, the Board finds that there is no complete 
paralysis of the seventh cranial nerve, though the degree of 
incomplete paralysis remains severe.  Under Code 8207, this 
equates to a 20 percent rating.  

Other conditions which can be considered in relation to the 
seventh cranial nerve are neuritis and neuralgia.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8307, 8407 (2001).  Cranial 
neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, and is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be for a moderate incomplete 
paralysis, unless there is sciatic nerve involvement. 38 
C.F.R. § 4.123 (2001).  Since neuritis is rated on the same 
scale as paralysis, given the veteran's symptoms, he would 
still warrant a 20 percent evaluation under Diagnostic Code 
8307. 

As to Diagnostic Code 8407, for neuralgia, this disorder is 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, again to be 
rated on the same scale, but with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2001).  While the 
veteran has reported feeling pain in his face, especially 
during cold days, he has already been rated for severe 
incomplete paralysis under Diagnostic Code 8207, and 
therefore it would be of no benefit to him to be assigned a 
lower (10 percent) rating under Diagnostic Code 8407.

While the Board has considered the doctrine of benefit of the 
doubt, the record does not provide an approximate balance of 
positive and negative evidence on the merits.  38 U.S.C.A. § 
5107 (West Supp. 2001).  Accordingly, based on the evidence 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for a disability rating in 
excess of 20 percent for residuals of impairment of the 
seventh cranial nerve.

4.  Laceration scar of the upper scalp 

Disfiguring scars of the head, face, or neck are rated as 
noncompensably disabling when slight and are rated as 10 
percent disabling when moderate.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2001).  Scars which are superficial, 
poorly nourished with repeated ulceration, warrant a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2001).  Scars which are superficial, tender and painful on 
objective demonstration also warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).  When these 
requirements are not shown, a noncompensable rating is to be 
assigned.  38 C.F.R. § 4.31(2001).  Scars may also be rated 
on the basis of any related limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001).  The RO has assigned a noncompensable rating for the 
veteran's laceration scar of the upper scalp under Diagnostic 
Code 7800.

In this case, the veteran has complained of tenderness of the 
large scar on his forehead, although he has reported that it 
has healed nicely.  The VA examiner in May 1998 described the 
laceration as well healed.  However, the veteran has also 
testified that when he is extremely nervous, the skin on his 
forehead and around the scalp laceration will break out in 
large bumps and itch.  While this does not precisely track 
the criteria for a compensable evaluation for tender, painful 
scars, it is sufficient to grant the benefit of the doubt and 
to assign a 10 percent rating under Diagnostic Code 7804.  
However, there is no evidence that the scar is repeatedly 
ulcerated or poorly nourished, or that it is moderately 
disfiguring.  Accordingly, the criteria for separate 
evaluations under Diagnostic Codes 7800 and 7803 are not met.  
There is no evidence at all that the scar limits function of 
the head or face in any way, and a rating under Diagnostic 
Code 7805 would not be appropriate.

5.  Trichiasis of the left lower eyelid 

There is no rating code which pertains specifically to 
trichiasis, and, pursuant to 38 C.F.R. § 4.20, the veteran 
has been assigned a 10 percent rating analogously under 
Diagnostic Code 6099-6204.  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  Under 
Diagnostic Code 6024, a 10 percent rating is warranted for 
the complete loss of eyelashes, unilateral or bilateral. 38 
C.F.R. Part 4, Code 6024 (2001).  The veteran has testified 
that he plucks a hair from his left lower eyelid, which grows 
into his eyeball every month or two.  There is no indication 
that the veteran has to pluck all his eyelid hairs, however.  
A 10 percent rating is the maximum allowable under this 
Diagnostic Code.

Under Diagnostic Code 7800, disfiguring scars of the head, 
face, or neck are rated 0 percent when slight and are rated 
10 percent when moderate.  A 30 percent rating is warranted 
for severely disfiguring scars, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2001).  
In this case, the veteran's eye examination in May 1998 
revealed "mild" trichiasis of the left lower lid, with no 
corneal sequelae.  The examiner did not indicate that there 
was any marked or unsightly deformity of the eyelid.  There 
is no evidence that the trichiasis results in any 
disfigurement, and a rating under Diagnostic Code 7800 would 
not be appropriate.

While the Board has considered the doctrine of benefit of the 
doubt, the record does not provide an approximate balance of 
positive and negative evidence on the merits.  38 U.S.C.A. § 
5107 (West Supp. 2001).  Accordingly, based on the evidence 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for a disability rating in 
excess of 10 percent for trichiasis of the left lower eyelid.

6.  Post-operative residuals of fracture 
of nasal bones with lateral septal deviation 

This disability has been evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6502, pertaining to traumatic deviation of 
the nasal septum.  This code contains only one available 
rating: a 10 percent evaluation is warranted with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.   38 C.F.R. § 4.97, Diagnostic Code 
6502 (2001).  

The claims file indicates that the veteran suffered a severe 
compound nasal fracture in 1968, and an obvious septal 
deviation was noted during the May 1998 VA examination.  An 
x-ray revealed a mild deviation with no fluid levels or 
abnormal mucosal changes identified.  The paranasal sinuses 
appeared clear.  During the December 1999 VA examination, the 
veteran's nose showed no evidence of obstruction on either 
side, and an x-ray revealed a fracture which was remote and 
healed.  There were no discrete air-fluid levels, nor any 
areas of bony thickening or bony erosion.  Although the 
veteran has complained that he is unable to comfortably wear 
safety goggles at work because of his condition, there simply 
is no medical evidence of unilateral complete obstruction or 
bilateral 50 percent obstruction of the nasal passage.  
Therefore, a compensable evaluation is not warranted under 
Diagnostic Code 6502. 

While the Board has considered the doctrine of benefit of the 
doubt, the record does not provide an approximate balance of 
positive and negative evidence on the merits.  38 U.S.C.A. § 
5107 (West Supp. 2001).  Therefore, the Board is unable to 
allow the veteran a higher evaluation for this disability.



ORDER

A rating in excess of 30 percent residuals of fracture of mid 
portion of the left ulna and left olecranon process is 
denied.

A rating in excess of 20 percent for residuals of impairment 
of the seventh cranial nerve is denied.

Subject to the criteria governing payment of monetary 
benefits, entitlement to a disability rating of 10 percent, 
and no greater, for laceration scar of the scalp is granted.

A rating in excess of 10 percent for trichiasis of the left 
lower eyelid is denied.

A compensable rating for post-operative residuals of fracture 
of nasal bones with lateral septal deviation is denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 


